Citation Nr: 1811988	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


 ORDER

Service connection for the cause of the Veteran's death is denied, to include as due to herbicide exposure.


FINDINGS OF FACT

1.  The Veteran died in March 2012.  The immediate cause of death listed on the death certificate was infective endocarditis, with contributory causes listed as chronic renal failure and subarachnoid hemorrhage. 

2.  At the time of the Veteran's death, service connection was in effect for a left clavicle disability, status post-fracture, at a combined disability rating of 20 percent.

3.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

4.  The preponderance of the evidence fails to establish that the causes of the Veteran's death were etiologically related to his active service, to include herbicide exposure.

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.312 (2017).


INTRODUCTION

The Veteran served on active duty with the U.S Marine Corps from September 1968 to September1972, with service in the Republic of Vietnam.  He died in March 2012.  The Appellant is the Veteran's surviving spouse.

The Appellant is seeking service connection for cause of the Veteran's death.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Marine Corps and to his family, and his service to his country is greatly appreciated.
This matter comes before the Board of Veterans Appeals (Board) from a September 2012 determination of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This claim was previously before the Board in July 2015, when it was remanded for further development.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in March 2012.  The primary cause of death listed on the Veteran's death certificate is infective endocarditis, with chronic renal failure and subarachnoid hemorrhage listed as other significant conditions contributing to death.  In support of her DIC claim, the Appellant asserts her belief that the Veteran's cause and/or contributing causes of death were the result of his service in the Republic of Vietnam, and implicitly that they were the result of exposure to herbicides.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may be presumed for certain chronic diseases if such disease manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2017).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2017).

To establish service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f).  If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R.  § 3.309 (e) will be considered service connected even though there is no record of such disease in service.  Infective endocarditis, chronic renal failure, and subarachnoid hemorrhage are not among the listed disabilities attributable to herbicide exposure.

The Veteran's service treatment records (STRs) do not show any complaints of, or treatment for infective endocarditis, chronic renal failure, or subarachnoid hemorrhage.  The Veteran's April 1968 and (month illegible) 1972 entrance and separation examinations were negative for any issues.  The Veteran's systems were deemed "normal" on his separation examination.  There is likewise no evidence that infective endocarditis, chronic renal failure, or subarachnoid hemorrhage were diagnosed within a year of service discharge.  The conditions were diagnosed several decades after service - infective endocarditis and subarachnoid hemorrhage were only shown as causes of death and not diagnosed beforehand, and chronic renal failure was diagnosed in or around 2003.  See death certificate; private treatment records February 14, 2003. 

Post-service private and VA treatment records indicate that the Veteran was diagnosed with infective endocarditis, chronic renal failure, or subarachnoid hemorrhage many decades after he separated from active service.  See death certificate; private treatment records February 14, 2003.  No medical record tie the Veteran's diagnosed disorders to his active service, to include herbicide exposure.     

Hence, service connection under a direct basis or presumptive basis for infective endocarditis, chronic renal failure, or subarachnoid hemorrhage is not warranted.  The appellant does not necessarily argue the contrary.  Rather, she maintains that the Veteran's infective endocarditis, chronic renal failure, or subarachnoid hemorrhage were caused by his in-service exposure to herbicide.   

The Veteran's DD-214, Repot of Transfer or Discharge, shows that he served in the Republic of Vietnam from May 8, 1969 to March 15, 1970.  As such, exposure to herbicide (Agent Orange) is recognized.  See September 28, 2006 rating decision.

However, while exposure is recognized, the determinative issue, nexus, has not been established.  A VA examiner reviewed the Veteran's claims file and medical treatment records in October 2016.  The examiner opined that the Veteran's infective endocarditis, chronic renal failure, and subarachnoid hemorrhage were not etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  The examiner explained that a review of the relevant medical literature did not reveal any association between herbicide exposure and infective endocarditis, chronic renal failure, or subarachnoid hemorrhage.  In fact, the examiner stated that the Veteran had other risk factors which could increase his risk of having these conditions, as a review of the Veteran's medical records show a history of uncontrolled blood pressure, which could have led to him having chronic renal failure and eventually requiring hemodialysis.

In fact, the examiner noted that patients on hemodialysis and a history of valve problems have an increased risk of infective endocarditis, and that the Veteran had both of these conditions.  The examiner added that a review of literature did not reveal any association between the Veteran's active service (to include herbicide exposure) and the subarachnoid hemorrhage.  Finally, he stated that the Veteran's service-connected left clavicle disability did not contribute substantially or materially to the cause of the Veteran's death, did not combine to cause his death, or did not aid or lend assistance to the production of the Veteran's death, either singly or cumulatively.  The examiner reasoned that there was no evidence in medical literature to suggest a relationship between a left clavicle fracture and infective endocarditis.     
   
The Board has considered the record evidence, and finds that the most probative evidence is against a finding that the Veteran's service-connected conditions and/or his herbicide exposure caused or contributed substantially or materially to producing the Veteran's death.  The Board also finds that the medical evidence is against a finding that the Veteran's death was caused or substantially caused by his active service.  

With regards to the appellant's lay assertions, the Board acknowledges the appellant's belief that she is entitled to service connection for the cause of the Veteran's death.  However, in the instant appeal, the record evidence does not indicate that the Veteran's cause of death was produced by a service-connected condition and/or was due to in-service exposure to herbicides.  The appellant has not provided any evidence to the contrary.

With respect to the claim of entitlement to DIC benefits under 38 U.S.C. § 1318, which is part and parcel of the claim for service connection for the cause of death, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C. § 1318 (2012).  In this case, the evidence does not show that the Veteran was permanently and totally disabled at the time of his death due to a service-connected condition.  In addition, the Veteran was not rated more than 20 percent disabled at any point in time.  As such, the DIC benefits must be denied as a matter of law.

In sum, the weight of the competent and credible evidence shows that the Veteran developed the conditions that led to his death many years after service.  The infective endocarditis, chronic renal failure, and subarachnoid hemorrhage were not service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Veterans of Foreign Wars 
Department of Veterans Affairs


